Title: Vergennes to the Commissioners, 13 May 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       Versailles le 13. May 1778
      
      Les fermiers-generaux viennent de me faire passer, Messieurs, un proces-verbal relatif au refus que le S. Tucker, capitaine de la fregate américaine le Boston a fait de subir la visite des employés de la ferme. Je vois par cette pièce que ce capitaine a fondé son refus sur l’exemtion done il a prétendu que jouissent tous les batiments de guerre. Avant de pouvoir statuer sur cette prévention, il est nécessaire de constater si le Boston est véritablement un bâtiment de guerre appartenant aux Etats­unis ou si c’est simpliment un Corsaire pourvu de lettres de marque; aussitôt, Messieurs, que vous m’aures fourni des éclaircissements prêcis à cet égard, je mettrai le tout sous les yeux du Roi, et vous pouves Etre certains d’avance que la decision de Sa Majesté sera conforme auy regles de la plus exacte justice, et que le vaisseaux le Boston sera traité selon les principes que nous suivons à légard de toutes les autres puissances. J’ai l’hr. dêtre trés parfaitement Messrs. &c.
     